Information to identify the case:
Debtor 1              Amy L. Butler                                                     Social Security number or ITIN        xxx−xx−4494
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Michigan                  Date case filed in chapter 13               9/5/18

Case number:          18−52232−mbm                                                      Date case converted to chapter 7            4/8/19


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

The court will dismiss this case without a hearing if the debtor(s) do not timely file all the required documents and if no
request for a hearing on dismissal is filed within 21 days after the petition is filed. The Clerk will give notice of the
hearing on dismissal only to the party requesting the hearing, the debtor and the trustee.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Amy L. Butler

2.      All other names used in the
        last 8 years

3.     Address                               139 Lauff Drive, Apartment 102
                                             Milan, MI 48160

4.     Debtor's attorney                     William C. Babut                                       Contact phone: (734) 485−7000
                                             700 Towner Street
       Name and address                      Ypsilanti, MI 48198

5.     Bankruptcy trustee                    Timothy J. Miller                                      Contact phone: (586) 281−3764
                                             64541 Van Dyke
       Name and address                      Suite 101
                                             Washington, MI 48095
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




       18-52232-mbm                  Doc 42           Filed 04/10/19          Entered 04/11/19 00:59:20                Page 1 of 4
Debtor Amy L. Butler                                                                                                   Case number 18−52232−mbm


6. Bankruptcy clerk's office                    Address of the Bankruptcy Clerk's Office:                        For the Court:
                                                211 West Fort Street                                             Clerk of the Bankruptcy Court:
    Documents in this case may be filed at this Detroit, MI 48226                                                Katherine B. Gullo
    address. You may inspect all records filed
    in this case at this office or register online
    at www.pacer.gov.                                Contact phone: 313−234−0065                                 Hours open:
                                                                                                                 8:30am−4:00pm Monday−Friday

                                                                                                                 Date: 4/8/19

7. Meeting of creditors                              May 15, 2019 at 03:00 PM                                    Location:

    Debtors must attend the meeting to be            The meeting may be continued or adjourned to a              211 West Fort St., Room 315,
    questioned under oath. In a joint case,          later date. If so, the date will be on the court            Detroit, MI 48226
    both spouses must attend. Creditors may
    attend, but are not required to do so.           docket.


8. Presumption of abuse                              The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                    Filing deadline: 7/15/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                     You must file a complaint:
                                                     • if you assert that the debtor is not entitled to
                                                       receive a discharge of any debts under any of the
                                                       subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                       or

                                                     • if you want to have a debt excepted from discharge
                                                       under 11 U.S.C § 523(a)(2), (4), or (6).

                                                     You must file a motion:
                                                     • if you assert that the discharge should be denied
                                                       under § 727(a)(8) or (9).


                                                     Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                     The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                     exempt. If you believe that the law does not authorize an
                                                     exemption claimed, you may file an objection.


10. Proof of claim                                   No property appears to be available to pay creditors. Therefore, please do not file a
                                                     proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless       will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                   deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                                  The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                     not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                     exempt. You may inspect that list at the bankruptcy clerk's office or register online at
                                                     www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                     debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                     objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                               page 2




       18-52232-mbm                    Doc 42            Filed 04/10/19             Entered 04/11/19 00:59:20                     Page 2 of 4
                                       United States Bankruptcy Court
                                       Eastern District of Michigan
In re:                                                                                  Case No. 18-52232-mbm
Amy L. Butler                                                                           Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0645-2           User: kmagg                  Page 1 of 2                   Date Rcvd: Apr 08, 2019
                               Form ID: 309A                Total Noticed: 32


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 10, 2019.
db             +Amy L. Butler,    139 Lauff Drive, Apartment 102,    Milan, MI 48160-1254
tr             +Timothy J. Miller,    64541 Van Dyke,    Suite 101,    Washington, MI 48095-2570
25519177      ++BANK OF AMERICA,    PO BOX 982238,    EL PASO TX 79998-2238
               (address filed with court: Bank of America,      P.O. Box 15025,    Wilmington, DE 19886)
25596761       +Bank of America, N.A.,    P O Box 982284,    El Paso, TX 79998-2284
25519178        Barix Clinics,    135 Forest Health Medical Center,     Ypsilanti, MI 48198
25519182       +Chris Fleming,    19 E. 1st,    PO Box 2111,   Monroe, MI 48161-7111
25519185       +DTE Energy,    Lansing, MI 48937-0001
25519187        IHA,    P.O. Box #131186,    Ann Arbor,, MI 48113-1186
25519192        Michigan Medicine,    Dept. CH 14410,    Palatine, IL 60055-4410
25519193        Sprint,    P.O. Box 600607,    Jacksonville, FL 32260-0607
25519194       +State of Michigan,    Collection/Bankruptcy Unit,    PO Box 30168,    Lansing, MI 48909-7668
25519196        US Attorney Civil,    211 West Fort Street,    Detroit, MI 48226-3277
25519195        Ulta,    PO Box 659450,   San Antonio, TX 78265-9450

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: wbabut@babutlaw.com Apr 09 2019 00:35:37        William C. Babut,     700 Towner Street,
                 Ypsilanti, MI 48198
25519176        E-mail/Text: data@accessonemedcard.com Apr 09 2019 00:35:59         Access One Medcard,
                 PO Box 841695,    Dallas, TX 75284-1695
25519179       +EDI: HFC.COM Apr 09 2019 04:28:00      Best Buy,     P.O. Box 15519,    Wilmington, DE 19850-5519
25519180        EDI: CAPITALONE.COM Apr 09 2019 04:28:00       Capital One,    PO Box 85015,
                 Richmond, VA 23285-5015
25519183        EDI: COMCASTCBLCENT Apr 09 2019 04:28:00       Comcast,    5855 Interface Dr,
                 Ann Arbor, MI 48103-9515
25589416        EDI: CAPITALONE.COM Apr 09 2019 04:28:00       Capital One Bank (USA), N.A.,      PO Box 71083,
                 Charlotte, NC 28272-1083
25617159        EDI: BL-BECKET.COM Apr 09 2019 04:28:00       Capital One, N.A.,     c/o Becket and Lee LLP,
                 PO Box 3001,    Malvern PA 19355-0701
25519181        EDI: CHASE.COM Apr 09 2019 04:28:00      Chase,     P.O. Box 15298,    Wilmington, DE 19850-5298
25519184       +EDI: DISCOVER.COM Apr 09 2019 04:28:00       Discover,    P.O. Box #6103,
                 Carol Stream, IL 60197-6103
25534720        EDI: DISCOVER.COM Apr 09 2019 04:28:00       Discover Bank,    Discover Products Inc.,
                 PO Box 3025,    New Albany, OH 43054-3025
25519186        E-mail/Text: collections@foresthealth.com Apr 09 2019 00:36:04         Forest Health Services,
                 135 S. Prospect,    Ypsilanti, MI 48198
25519189        EDI: IRS.COM Apr 09 2019 04:28:00      IRS,    PO Box 330500,    Mail Stop 15,     Detroit, MI 48232
25519188       +E-mail/Text: jolene.cozad@if-na.com Apr 09 2019 00:37:36        Integrity Funding Ohio, LLC,
                 84 Villa Road,    Greenville, SC 29615-3052
25519190        EDI: CBSKOHLS.COM Apr 09 2019 04:28:00       Kohls,    P.O. Box #2983,     Milwaukee,, WI 53201-2983
25519190        E-mail/Text: bncnotices@becket-lee.com Apr 09 2019 00:36:17         Kohls,    P.O. Box #2983,
                 Milwaukee,, WI 53201-2983
25519191       +EDI: WFNNB.COM Apr 09 2019 04:28:00      Lane Bryant,     P.O. Box 182507,
                 Columbus, OH 43218-2507
25624553        EDI: PRA.COM Apr 09 2019 04:28:00      Portfolio Recovery Associates, LLC,       POB 12914,
                 Norfolk VA 23541
25617098        EDI: Q3G.COM Apr 09 2019 04:28:00      Quantum3 Group LLC as agent for,       Comenity Bank,
                 PO Box 788,    Kirkland, WA 98083-0788
25617104        EDI: Q3G.COM Apr 09 2019 04:28:00      Quantum3 Group LLC as agent for,       Comenity Capital Bank,
                 PO Box 788,    Kirkland, WA 98083-0788
25519197        EDI: COMCASTCBLCENT Apr 09 2019 04:28:00       Xfinity,    41112 Concept Drive,
                 Plymouth, MI 48170-4253
                                                                                                 TOTAL: 20

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                           TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).




         18-52232-mbm         Doc 42     Filed 04/10/19     Entered 04/11/19 00:59:20         Page 3 of 4
District/off: 0645-2                  User: kmagg                        Page 2 of 2                          Date Rcvd: Apr 08, 2019
                                      Form ID: 309A                      Total Noticed: 32


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 10, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 8, 2019 at the address(es) listed below:
              David Wm Ruskin   ecf-emails@det13.com
              Katherine Kakish    on behalf of Creditor    State of Michigan Department of Treasury
               kakishk@michigan.gov
              Timothy J. Miller   miller7trustee@gmail.com,
               MI45@ecfcbis.COM;assistant@schneidermiller.com;d3becker@gmail.com
              William C. Babut   on behalf of Debtor Amy L. Butler wbabut@babutlaw.com,
               kim@babutlaw.com;R42388@notify.bestcase.com
                                                                                             TOTAL: 4




           18-52232-mbm             Doc 42        Filed 04/10/19         Entered 04/11/19 00:59:20                Page 4 of 4
